EXHIBIT CERTIFICATION OF NIKOLAOS CACOS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Amera Resources Corporation (the ACompany@) on Form 20-F/A, Amendment No. 1, for the year ending December 31, 2006, as filed with the Securities and Exchange Commission on the date hereof (the AReport@), I, Nikolaos Cacos, Chief Executive Officer, President and Director of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the SEC or its staff upon request. Dated: June 6, 2008 /s/ Nikolaos Cacos Nikolaos Cacos, Chief Executive Officer, President and Director
